         Case 1:18-cv-04023-LGS Document 124 Filed 06/20/19 Page 1 of 1




                                                              June 20, 2019
Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re: 18-cv-4023, Rosario v. City of New York

Dear Judge Schofield:
        Plaintiff writes to offer supplemental authority in further support of his opposition to the
pending motion for judgment on the pleadings. See D.E. 78 at 9–13. In the attached opinion and
order, the Supreme Court reversed McDonough v. Smith, 898 F.3d 259 (2d Cir. 2018), a case
Defendants relied upon extensively in their motion. See D.E. 63 at 8–12.
        In reversing the Second Circuit’s erroneous accrual analysis, the Supreme Court
reiterated longstanding precedent holding that the statute of limitations does not begin running
on § 1983 wrongful conviction claims—like Plaintiff’s fabrication-of-evidence and Brady
claims—until the conviction has been “invalidated” within the meaning of Heck v. Humphrey,
512 U.S. 477, 486–87 (1994). See Ex. 1 (McDonough slip op.) at 8, 9, 11 (holding that evidence
fabrication claims do not accrue until “the criminal proceeding has ended in the defendant’s
favor, or a resulting conviction has been invalidated”). Applying that logic here, Plaintiff’s
wrongful conviction claims did not accrue under Heck (and now McDonough), until, at the
earliest, his conviction was vacated. Id. at 9; Heck, 512 U.S. at 486–87. Plaintiff’s claims,
therefore, were timely, and the Court should reject Defendants’ statute of limitations arguments.


                                                              Respectfully,
                                                              /s/ Richard Sawyer
                                                              Richard Sawyer
                                                              Attorney for Plaintiff
                                                              Richard Rosario
CC: All counsel (Via ECF)
